PER CURIAM.
The appellant seeks reversal of the final judgment which dismissed her cause of action with prejudice. The original complaint sought an accounting from the several appellees herein. Prior to that action, the appellant had made an initial decision *233not to participate with certain others in the purchase of a certain asset. After a re-sale of said asset, the appellant brought this action seeking to share in the profits thereof. She raised several issues of law at trial, relating to her rights of inspection of the corporate records, factual findings as to certain alleged alterations in the corporate books, and the central contention of her right to a share of the profits. All the appellant’s points on appeal have been found to be without merit. See Coleman v. Plantation Golf Club, Inc., Fla.App.1968, 212 So.2d 806.
Affirmed.